Title: To John Adams from Bailey Bartlett, 8 October 1791
From: Bartlett, Bailey
To: Adams, John



Sir
Haverhill Octo. 8th 1791

At the request of Capt. McFarland, the bearer of this letter I have taken the liberty to address your Honour on his behalf.  The early and active part he took in his Countrys service during the contest with Great Brittain; the commissions he has been hond with, and the wounds he recd—in its defence, his commissions and the Pentioners certificate will certify.  as a Citizen and Townsman he has ever been held in the highest esteem by all who knew him—A fellow feeling for a brother Officer in destress Induced him to become surety for him for a considerable sum which on failure of the principal he was Oblidged to sell the pay he recd from Government for services at the rate of 2/10 & 3/ on the pound to discharge the debt—This with the addition of a large family to support has Oblidged him to sell or morgage the greater part of what real Estate he was possessed of previous to the war.  The wound he received at Bunker Hill renders him unable to procure a subsistance by manual labour. The earnest desire he has to serve his Country in some capacity where he can be of more service than living an Idle life on the small pittance allowed him as a Pentioner has Induced him to request the Influence of his friends for that purpose.  I am well acquainted with him do believe him to be a man of Honor and Integrity and as such, If his services merit a place w... can be of more service to his country and himself  present situation I am sure your Influence  not be wanting.  Relying on your goodness  Apology for the liberty I have taken in Introducing Capt. McFarland to your Honour, who I am sure will have a grateful remembrance of all favours—
I take the liberty to subscribe / your Honours / most Obedt /  Humble s

Bailey Bartlett